                       Michael C. Geraghty, ABA#7811097
                       William G. Cason, ABA#2009083
                       HOLLAND & HART LLP
                       1029 W. 3rd Avenue, Suite 550
                       Anchorage, Alaska 99501
                       Phone: (907) 865-2600
                       Facsimile: (907) 865-2680
                       Email: mcgeraghty@hollandhart.com
                       Email: wgcason@hollandhart.com

                       Attorneys for Alaska Railroad Corporation

                                               IN THE UNITED STATES DISTRICT COURT

                                                    FOR THE DISTRICT OF ALASKA

                       ALASKA RAILROAD CORPORATION,

                                                       Plaintiff,

                                 v.

                       FLYING CROWN SUBDIVISION
                       ADDITION NO. 1 AND ADDITION NO.
                       2 PROPERTY OWNERS ASSOCIATION,

                                                     Defendant,

                       MUNICIPALITY OF ANCHORAGE,

                                           Intervenor-Defendant.       Case No. 3:20-cv-00232-JMK

                                 OPPOSITION TO PROPOSED ORDER GRANTING
                              MATANUSKA TELEPHONE ASSN., INC. PERMISSION TO
                                      PARTICIPATE AS AMICUS CURIAE

                                 Matanuska Telephone Association, Inc., (“MTA”) has moved the Court to allow

                       its participation as amicus curiae in this matter, in support of Defendants.1 Plaintiff
  HOLLAND &
   HART LLP
 1029 W. 3rd Avenue,
      Suite 550        1
   Anchorage, AK
                           Dkt. No. 68-41, p. 2.
        99501
   (907) 865-2600
(907) 865-2680 (fax)


                       Case 3:20-cv-00232-JMK Document 70 Filed 07/14/21 Page 1 of 5
                       ARRC does not oppose MTA’s participation in this capacity. However, ARRC does

                       oppose MTA’s proposed order, which would shorten, by half, ARRC’s time to respond

                       to arguments made by MTA.

                                                                  ARGUMENT

                                Under Local Civil Rule 7.2(b), oppositions to motions brought under Rule 56

                       must be filed within 21 days of service of the motion. Reply memoranda must be filed

                       within 14 days of service of the opposition. MTA seeks leave to file an amicus brief in

                       opposition to ARRC’s Motion 7 days after the deadline for opposition briefs, meaning

                       that ARRC would have a shortened timeframe – 7 days in total – to respond to new

                       arguments raised by MTA. Such order would be inequitable and is directly contrary to

                       the practice followed by federal district courts when granting amicus status to a non-

                       party.

                                The role of an amicus curiae is to introduce new arguments or perspectives for

                       consideration by the court. See Pakootas v. Teck Cominco Metals, No. CV-04-256-LRS,

                       2011 U.S. Dist. LEXIS 169586, at *10 (E.D. Wash. Aug. 25, 2011) (“If amici briefs are

                       filed, it is expected they will not merely parrot arguments already made by the

                       parties.”); Sims Buick-GMC Truck v. GM LLC, No. 4:14 CV 2238, 2017 U.S. Dist.

                       LEXIS 228967, at *13-14 (N.D. Ohio Mar. 1, 2017) (“Ordinarily, the purpose of an

                       amicus brief is to assist the court by offering a novel perspective on unresolved

                       questions or issues not fully addressed by the parties.”)
  HOLLAND &
   HART LLP
 1029 W. 3rd Avenue,
      Suite 550
   Anchorage, AK
        99501
   (907) 865-2600
                       OPPOSITION TO PROPOSED ORDER GRANTING MTA PERMISSION TO
(907) 865-2680 (fax)
                       PARTICIPATE AS AMICUS CURIAE
                       Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK
                       Page 2 of 5
                       Case 3:20-cv-00232-JMK Document 70 Filed 07/14/21 Page 2 of 5
                               Indeed, MTA itself has argued that FCHA is unlikely to make its same

                       arguments on the issues in this case. MTA’s original Motion to Intervene emphasized

                       that it had a unique perspective from FCHA, and that FCHA could not adequately

                       represent its interests (though it is worth emphasizing again that MTA’s counsel is also

                       counsel of record for FCHA). See MTA Motion to Intervene (Dkt. 42-1) (“Although

                       Flying Crown may align with intervenor-applicant ENSTAR and with applicant MTA in

                       disputing ARRC’s claim to an exclusive-use easement for railroad purposes, neither

                       Flying Crown nor applicant ENSTAR is able to adequately represent MTA’s unique

                       position. . .)

                               Despite the parties’ shared expectation that MTA’s amicus brief is likely to raise

                       novel legal theories or arguments of law, MTA seeks to constrain ARRC to only a 7-day

                       period for response.2 This would be contrary to the common practice of federal district

                       courts, which generally require amicus curiae to submit opposition briefs on the same

                       schedule as parties they support. See e.g., Ohio Valley Envtl. Coal., Inc. v. McCarthy,

                       313 F.R.D. 10, 32 (S.D. W. Va. 2015) (granting amicus curiae status, and ordering that

                       “[t]he deadline for any amicus memorandum is the same as the deadline for the

                       memorandum of the party whose position the amicus memorandum supports. But when

                       the amicus memorandum supports the moving party, the deadline for the amicus

                       memorandum in support is seven days after the filing of the principal motion. . . “);


                       2
  HOLLAND &              In support of this request, MTA cites only to the Federal Rules of Appellate Procedure. Those
   HART LLP            rules are inapposite here because, among other reasons, the appellate rules allow 21 days for
 1029 W. 3rd Avenue,
      Suite 550        reply briefs to be filed, rather than the 14 days allowed by the Local Rules. See FRAP 31(a)(1).
   Anchorage, AK
        99501
   (907) 865-2600
                       OPPOSITION TO PROPOSED ORDER GRANTING MTA PERMISSION TO
(907) 865-2680 (fax)
                       PARTICIPATE AS AMICUS CURIAE
                       Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK
                       Page 3 of 5
                       Case 3:20-cv-00232-JMK Document 70 Filed 07/14/21 Page 3 of 5
                       Brenner v. Scott, 298 F.R.D. 689, 692 (N.D. Fla. 2014) (ordering that “[t]he deadline for

                       FFA to [file its amicus brief] is the corresponding deadline for the memorandum of the

                       party whose position FFA supports [unless] FFA supports the moving party . . .”);

                       Pakootas v. Teck Cominco Metals, 2011 U.S. Dist. LEXIS 169586, at *10 (E.D. Wash.

                       Aug. 25, 2011) (taking an alternative approach of allowing defendant the opportunity to

                       respond to amici briefs in its reply, or in separate, later-filed briefs).

                               In line with these cases, the deadline for MTA to submit an amicus brief in

                       opposition to ARRC’s Motion for Summary Judgment should be the same as the

                       deadline for Defendants. If either Defendant submits an affirmative motion which MTA

                       seeks to support, then its brief in support of that affirmative motion should be due

                       within 7 days of the motion.

                                                                 CONCLUSION

                               MTA seeks to submit briefing in opposition to ARRC’s Motion for Summary

                       Judgment. ARRC does not oppose this request, but simply asks that it be given a full

                       and fair opportunity to engage with any new legal arguments raised by MTA’s amicus

                       briefing. Holding MTA to the same opposition briefing schedule as Defendants will

                       allow ARRC to do so and will in no way prejudice MTA.

                       /

                       /

                       /
  HOLLAND &
   HART LLP            /
 1029 W. 3rd Avenue,
      Suite 550
   Anchorage, AK
        99501
   (907) 865-2600
                       OPPOSITION TO PROPOSED ORDER GRANTING MTA PERMISSION TO
(907) 865-2680 (fax)
                       PARTICIPATE AS AMICUS CURIAE
                       Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK
                       Page 4 of 5
                       Case 3:20-cv-00232-JMK Document 70 Filed 07/14/21 Page 4 of 5
                                DATED at Anchorage, Alaska this 14th day of July, 2021.

                                                                                HOLLAND & HART LLP
                                                                                Attorneys for Alaska Railroad Corporation

                                                                                 /s/ Michael C. Geraghty
                                                                                Michael C. Geraghty, ABA#7811097
                                                                                William G. Cason, ABA#2009083
                                                                                1029 W. 3rd Avenue, Suite 550
                                                                                Anchorage, Alaska 99501
                                                                                Phone: (907) 865-2600
                                                                                Facsimile: (907) 865-2680
                                                                                Email: mcgeraghty@hollandhart.com
                                                                                Email: wgcason@hollandhart.com




                       CERTIFICATE OF SERVICE

                       I hereby certify that I caused to be electronically filed the
                       foregoing document with the Clerk of Court using the
                       CM/ECF system which will send electronic service of the
                       same to all counsel of record.

                       Donald W. McClintock, III
                       Eva Rivka Gardner
                       Thomas E. Meacham
                       Attorneys for Flying Crown Subdivision

                       Matt Mead
                       David A. Wilkinson
                       Attorneys for ENSTAR Natural Gas Company, a division of
                       SEMCO Energy, Inc., and Alaska Pipeline Company

                       Robert P. Owen
                       Attorney for Proposed Intervenor-Defendant
                       Municipality of Anchorage

                       /s/ Michael C. Geraghty




  HOLLAND &
   HART LLP
 1029 W. 3rd Avenue,
      Suite 550
   Anchorage, AK
        99501
   (907) 865-2600
                       OPPOSITION TO PROPOSED ORDER GRANTING MTA PERMISSION TO
(907) 865-2680 (fax)
                       PARTICIPATE AS AMICUS CURIAE
                       Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK
                       Page 5 of 5
                       Case 3:20-cv-00232-JMK Document 70 Filed 07/14/21 Page 5 of 5
